                              Case 19-11743-KG                 Doc 1           Filed 08/05/19       Page 1 of 36

 United States Bankruptcy Court for the:
 District of Delaware

 Case number (If known):                                 Chapter 11
                                                                                                                                  Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                    04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                     Perkins & Marie Callender’s, LLC


2.   All other names debtor used       Perkins & Marie Callender’s Inc.
     in the last 8 years               Perkins Restaurant & Bakery
                                       Foxtail Foods
     Include any assumed names,
     trade names, and doing business
     as names


3.   Debtor’s federal Employer
                                        4     5    – 3     9   4   2    4      3   5
     Identification Number (EIN)



4.   Debtor’s address                  Principal place of business                                Mailing address, if different from principal place
                                                                                                  of business

                                        6075 Poplar Avenue                                    _
                                       Number         Street                                      Number      Street

                                        Suite 800                                             _
                                                                                                  P.O. Box

                                        Memphis, Tennessee            38119-4709
                                       City                            State       ZIP Code       City                        State        ZIP Code

                                                                                                  Location of principal assets, if different from
                                                                                                  principal place of business
                                        Shelby
                                       County
                                                                                                  Number      Street




                                                                                                  City                        State        ZIP Code




5.   Debtor’s website (URL)                       www.perkinsrestaurants.com


6.   Type of debtor                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:
                                   Case 19-11743-KG                        Doc 1         Filed 08/05/19              Page 2 of 36

Debtor           Perkins & Marie Callender's, LLC                                    _                     Case number (if known)
                Name



                                               A. Check one:
7.    Describe debtor’s business
                                                Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                Railroad (as defined in 11 U.S.C. § 101(44))
                                                Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                None of the above

                                               B. Check all that apply:

                                                Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                    § 80a-3)
                                                Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                               C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                  http://www.uscourts.gov/four-digit-national-association-naics-codes
                                                     7    2     2 5

8.    Under which chapter of the               Check one:
      Bankruptcy Code is the
      debtor filing?                            Chapter 7
                                                Chapter 9
                                                Chapter 11. Check all that apply:
                                                              Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                         insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                         4/01/22 and every 3 years after that).
                                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                         debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                         of operations, cash-flow statement, and federal income tax return or if all of these
                                                                         documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                        A plan is being filed with this petition.

                                                                        Acceptances of the plan were solicited prepetition from one or more classes of
                                                                         creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                        The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                         Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                         Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                         for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                        The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                         12b-2.
                                                Chapter 12

9.    Were prior bankruptcy cases               No
      filed by or against the debtor
      within the last 8 years?                 Yes.     District                                  When                     Case number
                                                                                                           MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                                      District                                 When                     Case number
                                                                                                           MM / DD / YYYY

10.   Are any bankruptcy cases                  No
      pending or being filed by a
      business partner or an                    Yes. Debtor S e e S c h e d u l e 1                                        Relationship   See Schedule 1
      affiliate of the debtor?                            District S e e S c h e d u l e 1                                  When           See Schedule 1
      List all cases. If more than 1,                                                                                                      MM /   DD   / YYYY
      attach a separate list.                             Case number, if known


     Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 2
                                 Case 19-11743-KG                    Doc 1          Filed 08/05/19           Page 3 of 36

Debtor         Perkins & Marie Callender's, LLC                                _                   Case number (if known)
              Name




11.   Why is the case filed in this          Check all that apply:
      district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                  immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                  district.

                                              A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have             No
      possession of any real                  Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                             Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                          It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                           What is the hazard?

                                                          It needs to be physically secured or protected from the weather.

                                                          It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).

                                                          Other



                                                       Where is the property?
                                                                                   Number        Street

                                                                                                                                                               _
                                                                                                                             _
                                                                                   City                                           State       ZIP Code


                                                       Is the property insured?

                                                        No
                                                        Yes. Insurance agency

                                                                Contact name                                                                                   _

                                                                Phone




            Statistical and administrative information



13.   Debtor’s estimation of                 Check one:
      available funds                         Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                              1-49                            1,000-5,000                               25,001-50,000
14.   Estimated number of                     50-99                           5,001-10,000                              50,001-100,000
      creditors
                                              100-199                          10,001-25,000                            More than 100,000
                                              200-999

                                              $0-$50,000                       $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                        $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                              $100,001-$500,000               $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                              $500,001-$1 million              $100,000,001-$500 million                More than $50 billion


  Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 4 of 36




              




                                               
                Case 19-11743-KG         Doc 1    Filed 08/05/19     Page 5 of 36


                                         SCHEDULE 1

        Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
voluntary petition in the United States Bankruptcy Court for the District of Delaware for relief
under title 11 of the United States Code. The Debtors have moved for joint administration of
their cases with the lead case number assigned to the chapter 11 case of Perkins & Marie
Callender’s, LLC.

      Perkins & Marie Callender’s, LLC
      Perkins & Marie Callender’s Holding, LLC
      Marie Callender Pie Shops, LLC
      MC Wholesalers, LLC
      PMCI Promotions LLC
      MCID, Inc.
      Wilshire Beverage, Inc.
      FIV, LLC
      P&MC’s Real Estate Holding LLC
      P&MC’s Holding Corp.
                 Case 19-11743-KG            Doc 1      Filed 08/05/19       Page 6 of 36
                                                                                          Execution Version

    WRITTEN CONSENT OF THE BOARD OF MANAGERS AND MANAGING MEMBERS

                     OF PERKINS & MARIE CALLENDER’S HOLDING, LLC

                AND CERTAIN OF ITS DIRECT AND INDIRECT SUBSIDIARIES

                                               August 2, 2019

          The undersigned, being all of the members of the board of managers, the members of the board of
directors, or the managing members, as applicable (each, an “Authorizing Body”), of Perkins & Marie
Callender’s Holding, LLC, a Delaware limited liability company (“Holdings”), Perkins & Marie
Callender’s, LLC, a Delaware limited liability company (“PMC”), Marie Callender Pie Shops, LLC, a
California limited liability company (“MCPS”), MC Wholesalers, LLC, a California limited liability
company (“MCW”), PMCI Promotions, LLC, a Colorado limited liability company (“PMCI”), MCID, Inc.,
an Idaho corporation (“MCID”), Wilshire Beverage, Inc., a Texas corporation (“Wilshire”), FIV, LLC, a
Delaware limited liability company (“FIV”), P&MC’s Real Estate Holding LLC, a Delaware limited
liability company (“P&MC Real Estate”), and P&MC’s Holding Corp., a Delaware corporation (“P&MC
Holding,” together with Holdings, PMC, MCPS, MCW, PMCI, MCID, Wilshire, FIV and P&MC Real
Estate, each, a “Company” and, collectively, the “Companies”), in accordance with Section 18-404(d) of
the Delaware Limited Liability Company Act (the “Act”), Section 141(f) of the General Corporation Law
of the State of Delaware (the "DGCL"), Section 17704.07(n)(1) of the California Revised Uniform Limited
Liability Company Act, Section 7-108-202 of the Colorado Revised Statutes, Section 21.415 of the Texas
Business Organizations Code, and Section 30-29-821 of the Idaho Code, as applicable, and the applicable
limited liability company operating agreement of each Company, and/or the bylaws of each Company, as
applicable, do hereby consent to the adoption of the following resolutions and the taking of the actions
contemplated thereby with respect to each Company to which it is an Authorizing Body:

           AUTHORIZATION TO COMMENCE CHAPTER 11 PROCEEDINGS;
        AUTHORIZATION TO EMPLOY AND RETAIN REQUISITE PROFESSIONALS

         WHEREAS, the Companies are contemplating seeking relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) whereby each Company will file a voluntary petition seeking
relief under the Bankruptcy Code (the “Bankruptcy Cases”);

         WHEREAS, pursuant to that certain Written Consent of the Board of Managers of Holdings, dated
as of September 4, 2018 (the “September 2018 Written Consent”), the Authorizing Body of Holdings has
delegated to a special committee of the board of managers of Holdings (the “Committee”) the exclusive
power and authority of the board of managers of Holdings to (i) review and evaluate all strategic alternatives
available to Holdings, including, without limitation, changes in the capital structure of Holdings, a possible
financing, refinancing, stock or asset sale, merger, acquisition, or other business combination,
recapitalization, restructuring, plan of reorganization, or other reorganization (including, without limitation,
pursuant to the Bankruptcy Code) or similar transaction involving the Companies (any such transaction, a
“Possible Transaction”), (ii) make, approve, implement, reject, or seek to modify the terms and conditions
of a Possible Transaction or any proposal for a Possible Transaction and (iii) take such other actions related
to or arising in connection with a Possible Transaction or any proposals for a Possible Transaction as the
Committee deems necessary, appropriate or advisable, including, without limitation, exploring and
negotiating any proposals with respect to any such Possible Transaction, in each case, subject to (x) ultimate
approval by the Authorizing Body of Holdings to the extent required by Holdings’ limited liability company
operating agreement and (y) the Act.

       WHEREAS, after careful consideration of all facts and circumstances relating to a Possible
Transaction, the Committee has (i) determined that it is necessary, advisable and in the best interests of the
                 Case 19-11743-KG           Doc 1     Filed 08/05/19       Page 7 of 36

Companies, and necessary and convenient to the purpose, conduct, promotion, or attainment of the business
and affairs of the of the Companies, that a petition be filed by each Company seeking relief under the
Bankruptcy Code and (ii) recommended to each Authorizing Body that such Authorizing Body direct each
Company to file or cause to be filed a voluntary petition for relief under the Bankruptcy Code;

         WHEREAS, each Authorizing Body has reviewed and analyzed the materials presented by the
Companies’ management and the Companies’ financial, legal, and other advisors (including FTI, Houlihan,
and Akin Gump, each as hereinafter defined) and has held numerous, extensive and vigorous discussions
(including with management and such advisors) regarding such materials and the liabilities and liquidity
situation of the Companies, the short-term and long-term prospects of the Companies, the restructuring and
strategic alternatives available to the Companies and the impact of the foregoing on the Companies’
business and operations and has consulted with management and the Companies’ financial, legal and other
advisors regarding the above; and

        WHEREAS, after careful consideration of all facts and circumstances relating to a Possible
Transaction, each Authorizing Body has determined that it is necessary, advisable and in the best interest
of each of the Companies and necessary and convenient to the purpose, conduct, promotion, or attainment
of the business and affairs of the Companies, that a petition be filed by each Company seeking relief under
the Bankruptcy Code and that each such Company undertake related actions;

         NOW, THEREFORE, BE IT RESOLVED, that the Authorizing Body of Holdings, in its best
judgment, and after consultation with management and the Companies’ financial, legal, and other advisors,
has determined that it is desirable and in the best interest of the Companies that a voluntary petition for
relief under the Bankruptcy Code be filed and directs that each Company file or cause to be filed a voluntary
petition for relief under the Bankruptcy Code;

         RESOLVED FURTHER, that each of the officers of each Company, together with each of Jeffrey
Warne, Marcus Hewitt and George A. Whiteley (the “Authorized Officers”), be, and each of them hereby
is, authorized, empowered and directed on behalf of, and in the name of, each Company to execute and
verify or certify a petition under the Bankruptcy Code and to cause the same to be filed in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) at such time as such officers shall
determine;

        RESOLVED FURTHER, that each Company and each Authorized Officer be, and hereby is,
authorized and empowered on behalf of, and in the name of, each Company to execute and file all pleadings,
schedules, lists, and other papers, and to take any and all actions that each such officer may deem necessary
or proper in connection with the foregoing resolutions;

        RESOLVED FURTHER, that each Company and each Authorized Officer be, and hereby is,
authorized and empowered on behalf of, and in the name of, each Company to engage the law firm of Akin
Gump Strauss Hauer & Feld LLP (“Akin Gump”) as general bankruptcy counsel to represent and assist
such Company with implementing a Possible Transaction (including the Sale Transaction (as defined
below)) and in carrying out its duties under the Bankruptcy Code and to take any and all actions to advance
such Company’s rights and interests, including filing any pleadings and making any filings with regulatory
agencies or other governmental authorities and negotiating, executing and consummating a Possible
Transaction; and, in connection therewith, each Authorized Officer be, and hereby is, authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to and after the filing
of each Company’s chapter 11 case, and cause to be filed an appropriate application for authority to retain
the services of Akin Gump;

        RESOLVED FURTHER, that each Company and each Authorized Officer be, and hereby is,
authorized and empowered on behalf of, and in the name of, each Company to engage the law firm of
Richards, Layton & Finger, PA (“RLF”) as local counsel to represent and assist such Company in carrying
                                                     2
                 Case 19-11743-KG            Doc 1     Filed 08/05/19        Page 8 of 36

out its duties under the Bankruptcy Code and to take any and all actions to advance such Company’s rights
and interests, including filing any pleadings and making any filings with regulatory agencies or other
governmental authorities; and, in connection therewith, each Authorized Officer be, and hereby is,
authorized and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
after the filing of each Company’s chapter 11 case, and cause to be filed an appropriate application for
authority to retain the services of RLF;

         RESOLVED FURTHER, that each Company and each Authorized Officer be, and hereby is,
authorized and empowered on behalf of, and in the name of, each Company to engage Kurtzman Carson
Consultants LLC (“KCC”) as claims, notice and balloting agent to represent and assist such Company in
carrying out its duties under the Bankruptcy Code and to take any and all actions to advance such
Company’s rights and interests; and, in connection therewith, each Authorized Officer be, and hereby is,
authorized and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
after the filing of each Company’s chapter 11 case, and cause to be filed an appropriate application for
authority to retain the services of KCC;

         RESOLVED FURTHER, that each Company and each Authorized Officer, be, and hereby is
authorized and empowered on behalf of, and in the name of, each Company to engage Houlihan Lokey,
Inc. (“Houlihan”) as an investment banker to provide financial advisory services to such Company,
including assisting such Company with implementing a Possible Transaction (including the Sale
Transaction) and in carrying out its duties under the Bankruptcy Code and taking any and all actions to
advance such Company’s rights and interests; and, in connection therewith, each Authorized Officer be,
and hereby is, authorized and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and after the filing of each Company’s chapter 11 case, and cause to be filed an appropriate
application for authority to retain the services of Houlihan;

         RESOLVED FURTHER, that each Company and each Authorized Officer be, and hereby is,
authorized and empowered on behalf of, and in the name of, each Company to engage FTI Consulting
(“FTI”) as a financial advisor to provide financial advisory services to such Company, including assisting
such Company with implementing a Possible Transaction (including the Sale Transaction) and in carrying
out its duties under the Bankruptcy Code and taking any and all actions to advance such Company’s rights
and interests; and, in connection therewith, each Authorized Officer be, and hereby is, authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to and after the filing
of each Company’s chapter 11 case, and cause to be filed an appropriate application for authority to retain
the services of FTI; and

        RESOLVED FURTHER, that each Company and each Authorized Officer be, and hereby is,
authorized and empowered on behalf of, and in the name of, each Company to engage any other
professionals as deemed necessary or appropriate in their respective sole discretion to assist such Company
subsidiaries in carrying out its duties under the Bankruptcy Code, including executing appropriate retention
agreements, paying appropriate retainers prior to or after the filing of each Company’s chapter 11 case, and
filing appropriate applications for authority to retain the services of any other professionals as any
Authorized Officer shall in their sole discretion deem necessary or desirable.

                            DIP FINANCING AND RELATED MATTERS

        WHEREAS, in connection with the Bankruptcy Cases, each Company is contemplating obtaining
and/or guaranteeing, as applicable, senior secured superpriority post-petition financing (the “DIP
Financing”) on the terms and conditions of the proposed debtor-in-possession financing agreement or term
sheet between the applicable Companies, as borrowers or guarantors, as applicable, the financial institutions
from time to time party thereto as lenders (the “DIP Lenders”), the administrative agent and/or the collateral
agent (in such capacities, the “DIP Agent”), and other agents and entities from time to time party thereto,
substantially in the form presented to each Authorizing Body on or in advance of the date hereof and
                                                      3
                 Case 19-11743-KG            Doc 1     Filed 08/05/19        Page 9 of 36

attached hereto as Exhibit A (the "DIP Financing Agreement"), with such changes, additions, and
modifications thereto as any Authorized Officer executing the same shall approve, such approval to be
conclusively evidenced by an Authorized Officer’s execution and delivery thereof, and granting to the DIP
Agent for itself and for the benefit of the DIP Lenders liens on substantially all of the Companies’ assets
with priority under sections 364(c) and (d) of the Bankruptcy Code;

        WHEREAS, after careful consideration of all facts and circumstances relating to a DIP Financing,
the Committee has (i) determined that it is desirable and in the best interests of each Company that each
Company be authorized to obtain and/or guarantee the DIP Financing, as applicable, and to grant to the DIP
Agent for itself and for the benefit of the DIP Lenders liens on substantially all of such Company’s assets
with priority under sections 364(c) and (d) of the Bankruptcy Code and (ii) recommended to each
Authorizing Body that such Authorizing Body authorize each Company to obtain and/or guarantee the DIP
Financing, as applicable, and to grant to the DIP Agent for itself and for the benefit of the DIP Lenders
liens on substantially all of such Company’s assets with priority under sections 364(c) and (d) of the
Bankruptcy Code; and

        WHEREAS, after careful consideration of all facts and circumstances relating to a DIP Financing,
each Authorizing Body has determined that it is desirable and in the best interests of each Company that
each Company be authorized to obtain the DIP Financing and to grant to the DIP Agent for itself and for
the benefit of the DIP Lenders liens on substantially all of the Companies’ assets with priority under sections
364(c) and (d) of the Bankruptcy Code;

        NOW, THEREFORE, BE IT RESOLVED, that each Authorizing Body does hereby in all
respects authorize each Company to obtain and/or guarantee the DIP Financing, as applicable, and to grant
to the DIP Agent for itself and for the benefit of the DIP Lenders liens on substantially all of such
Company’s assets with priority under sections 364(c) and (d) of the Bankruptcy Code;

         RESOLVED FURTHER, that each Company will obtain benefits from the use of collateral,
including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash
Collateral”), which is security for certain prepetition secured lenders (collectively, the “Secured Lenders”)
party to that certain Credit Agreement, dated as of June 26, 2015, by and among PMC, MCPS, and Holdings
and certain of its subsidiaries, Bank of America N.A. as administrative agent and the lenders party thereto
(as amended by that certain First Amendment to Credit Agreement, Consent, Term Facility Increase
Agreement and Termination of Intercreditor Agreement, dated as of December 11, 2015, and as further
amended by that certain Second Amendment to Credit Agreement and Term Facility Increase Agreement,
dated as of October 20, 2016, and as may be further amended, restated, modified or supplemented from
time to time);

        RESOLVED FURTHER, that in order to use and obtain the benefits of the Cash Collateral, and
in accordance with section 363 of the Bankruptcy Code, each Company will provide certain adequate
protection to the Secured Lenders (the “Adequate Protection Obligations”), as documented in a proposed
interim DIP order substantially in the form presented to each Authorizing Body on or in advance of the date
hereof and attached hereto as Exhibit B, with such changes, additions, and modifications thereto as any
Authorized Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officer’s execution and delivery thereof (the “Interim DIP Order”) to be submitted for
approval to the Bankruptcy Court;

        RESOLVED FURTHER, that the form, terms, and provisions of the Interim DIP Order and the
DIP Financing Agreement to which each Company is or will be subject, and the actions and transactions
contemplated thereby be, and hereby are, authorized, adopted, ratified and approved in all respects, and
each Company and each Authorized Officer be, and hereby is, authorized and empowered, in the name of
and on behalf of each Company, to take such actions and negotiate or cause to be prepared and negotiated
and to execute, deliver, perform, and cause the performance of, the Interim DIP Order and the DIP
                                                      4
                Case 19-11743-KG            Doc 1      Filed 08/05/19       Page 10 of 36

Financing Agreement, and such other agreements, certificates, instruments, receipts, petitions, motions, or
other papers or documents to which such Company is or will be a party, including, but not limited to, any
security and pledge agreement or guaranty agreement (collectively, with the Interim DIP Order and the DIP
Financing Agreement, the “DIP Documents”), incur and pay or cause to be paid all fees and expenses and
engage such persons, in each case (if applicable), in the form or substantially in the form thereof presented
to each Authorizing Body on or in advance of the date hereof, with such changes, additions, and
modifications thereto as any Authorized Officer executing the same shall approve, such approval to be
conclusively evidenced by an Authorized Officer’s execution and delivery thereof;

         RESOLVED FURTHER, that each Company, as debtor and debtor-in-possession under the
Bankruptcy Code be, and hereby is, authorized to negotiate and incur the Adequate Protection Obligations,
grant liens, make periodic payments, and to undertake any and all related transactions on substantially the
same terms as contemplated under the DIP Documents (collectively, the “Adequate Protection
Transactions”);

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is, authorized and
directed, and empowered in the name of, and on behalf of, each Company, as debtor and debtor-in-
possession, to take such actions as in his or her reasonable discretion is determined to be necessary,
desirable, or appropriate and execute the Adequate Protection Transactions, including delivery of (i) the
DIP Documents and such agreements, certificates, instruments, guaranties, notices, and any and all other
documents, including, without limitation, any amendments to any DIP Documents (collectively, the
“Adequate Protection Documents”), (ii) such other instruments, certificates, notices, assignments, and
documents as may be reasonably requested by the DIP Agent, and (iii) such forms of deposit, account
control agreements, officer’s certificates, and compliance certificates as may be required by the DIP
Documents or any other Adequate Protection Document;

         RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is, authorized,
directed, and empowered in the name of, and on behalf of, each Company to file or to authorize the DIP
Agent to file any Uniform Commercial Code (the “UCC”) financing statements, any other equivalent
filings, any intellectual property filings and recordations and any necessary assignments for security or
other documents in the name of each Company that the DIP Agent deems necessary or appropriate to perfect
any lien or security interest granted under the Interim DIP Order, including any such UCC financing
statement containing a generic description of collateral, such as “all assets,” “all property now or hereafter
acquired” and other similar descriptions of like import, and to execute and deliver, and to record or authorize
the recording of, such mortgages and deeds of trust in respect of real property of each Company and such
other filings in respect of intellectual and other property of each Company, in each case, as the DIP Agent
may reasonably request to perfect the security interests of the DIP Agent under the Interim DIP Order; and

         RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is, authorized,
directed, and empowered in the name of, and on behalf of, each Company to take all such further actions,
including, without limitation, to pay or approve the payment of adequate protection, appropriate fees and
expenses payable in connection with the DIP Documents and the Adequate Protection Transactions and
appropriate fees and expenses incurred by or on behalf of such Company in connection with the foregoing
resolutions, in accordance with the terms of the DIP Documents and/or the Adequate Protection Documents,
which shall in his or her sole judgement be necessary, proper, or advisable to perform any of such
Company’s obligations under or in connection with any of the DIP Documents or any of the other Adequate
Protection Documents and the transactions contemplated therein and to carry out fully the intent of the
foregoing resolutions.




                                                      5
                 Case 19-11743-KG            Doc 1      Filed 08/05/19       Page 11 of 36

               APPROVAL OF ASSET PURCHASE AGREEMENT AND TRANSACTIONS
                            CONTEMPLATED THEREBY

          WHEREAS, in evaluating a Possible Transaction, the Sellers (as defined below) are contemplating
entering into that certain Asset Purchase Agreement, by and among Perkins Group LLC, a Delaware limited
liability company (“Buyer”) and Holdings, PMC, MCPS, MCW, PMCI, MCID, Wilshire, FIV, and P&MC
Holding (each, in its capacity as a “Seller” thereunder, a “Seller,” and collectively the “Sellers”),
substantially in the form previously circulated to each Authorizing Body and attached hereto as Exhibit C
(the “Purchase Agreement”), pursuant to which Sellers will sell, convey, assign and transfer to Buyer the
Acquired Assets and Assumed Liabilities (each as defined in the Purchase Agreement) (the transaction
contemplated by the Purchase Agreement referred to herein as the “Sale Transaction”), in each case,
subject to (i) Bankruptcy Court approval and (ii) if there is an auction for the sale of the Business (as defined
in Purchase Agreement) in accordance with section 363 of the Bankruptcy Code (the “Auction”), selection
of Buyer as the winning bidder or, in certain circumstances, the back-up bidder at the Auction;

        WHEREAS, in connection with the Bankruptcy Cases and in the event that additional qualified
prospective bidders desire to bid on the Business, Holdings is contemplating conducting an Auction
pursuant to procedures set forth on the Bid Procedures, substantially in the form previously circulated to
each Authorizing Body (the “Bid Procedures”);

        WHEREAS, upon the terms and subject to the conditions of the Purchase Agreement, the Sellers
will enter into the Assignment and Assumption Agreement, Bill of Sale, Transition Services Agreement,
Wind Down and Professional Expense Escrow Agreement, the Sales Proceeds Escrow Agreement and the
other Transaction Documents (each as defined in the Purchase Agreement), to be executed or delivered in
connection with or pursuant to the Purchase Agreement or the Sale Transaction (collectively with the
Purchase Agreement, the “Transaction Documents”), each substantially in the form previously circulated
to each Authorizing Body and attached to the Purchase Agreement;

         WHEREAS, after careful consideration of all the facts and circumstances related to the Sale
Transaction, the Committee has (i) determined that the terms and conditions of the Transaction Documents
are just, equitable, and fair to the Companies, both in terms of the price and the course of dealing by which
they were achieved, and that it is in the best interests of each Company that the Sellers consummate the
Sale Transaction and (ii) recommended to each Authorizing Body that such Authorizing Body authorize,
approve, confirm and adopt the Transaction Documents and the consummation of the Sale Transaction; and

       WHEREAS, after careful consideration of all of the facts and circumstances relating to the Sale
Transaction, each Authorizing Body has determined that the terms and conditions of the Transaction
Documents are just, equitable and fair to the Companies, both in terms of the price and the course of dealing
by which they were achieved, and that it is in the best interests of each Company that the Sellers
consummate the Sale Transaction;

         NOW, THEREFORE, BE IT RESOLVED, that each Authorizing Body does hereby in all
respects authorize, approve, confirm and adopt the Transaction Documents and the consummation of the
Sale Transaction by each Seller and the performance of such Seller's obligations thereunder, with such
changes therein or additions thereto as the Authorized Officers may approve, subject to (i) Bankruptcy
Court approval and (ii) if there is an Auction, selection of Buyer as the buyer pursuant to the procedures as
set forth in the Bid Procedures;

       RESOLVED FURTHER, that each Authorizing Body does hereby in all respects authorize
Holdings to conduct the Auction pursuant to the terms and conditions set forth in the Bid Procedures; and

       RESOLVED FURTHER, that (i) subject to Bankruptcy Court approval and (ii) if there is an
Auction, selection of Buyer as the buyer pursuant to the applicable procedures set forth in the Bid
                                                       6
                Case 19-11743-KG            Doc 1      Filed 08/05/19       Page 12 of 36

Procedures (in each case to the extent applicable), each Company and each of the Authorized Officers be,
and hereby is, authorize and directed, and empowered in the name of, and on behalf of, each Seller, to
execute and deliver, to the appropriate parties, the Transaction Documents, substantially in the forms
submitted to and reviewed by each Authorizing Body, with such changes therein or additions thereto as the
officer executing the same shall approve with the advice of legal counsel, the execution and delivery of
such agreements by such officer to be conclusive evidence of the approval of each Authorizing Body thereof
and all matters relating thereto.

                         AUTHORIZATION OF RELATED AGREEMENTS

       WHEREAS, in connection with the Sale Transaction, the Sellers are contemplating entering into
such additional documents, agreements, consents and other instruments (collectively, the “Related
Agreements”) necessary to consummate the transactions contemplated by the Sale Transaction;

        WHEREAS, after careful consideration of all the facts and circumstances related to the Sale
Transaction, the Committee has (i) determined it advisable and in the best interests of the Companies that
the Sellers enter into the Related Agreements and (ii) recommended to each Authorizing Body that such
Authorizing Body authorize, approve, confirm and adopt the Related Agreements;

         WHEREAS, after careful consideration of all the facts and circumstances related to the Sale
Transaction, each Authorizing Body deems it advisable and in the best interests of the Companies that the
Sellers enter into the Related Agreements;

         NOW, THEREFORE, BE IT RESOLVED, that each Authorizing Body does hereby in all
respects authorize, approve, confirm and adopt the Related Agreements necessary to consummate the
transactions contemplated by the Sale Transaction, and the performance by the Sellers of their obligations
set forth in such Related Agreements; and

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is, authorize and
directed, and empowered in the name of, and on behalf of, each Seller, to execute and deliver, to the
appropriate parties, the Related Agreements, substantially in the forms submitted to and reviewed by each
Authorizing Body, with such changes therein or additions thereto as the officer executing the same shall
approve with the advice of legal counsel, the execution and delivery of such agreements by such officer to
be conclusive evidence of the approval of each Authorizing Body thereof and all matters relating thereto.

                     AUTHORIZATION TO COMMENCE STORE CLOSURES

        WHEREAS, in connection with a Possible Transaction, FTI has conducted certain due diligence
relating to the past performance, expected future performance, potential costs and liabilities, location
economics, potential cost savings, potential closure and ongoing viability regarding each of the Marie
Callender’s restaurants owned by the Companies (collectively, the “MC Stores”) and each of the Perkins
restaurants owned by the Companies (collectively, the “Perkins Stores”), in each case, in collaboration
with each Authorizing Body, as applicable, and as further described in the materials set forth on Annex A;

          WHEREAS, after (i) analyzing past performance, expected future performance, potential costs and
liabilities, location economics, potential cost savings, potential closure and ongoing viability regarding each
of the MC Stores and the Perkins Stores, in each case, in collaboration with FTI, and (ii) holding extensive
discussions with potential purchasers of the Companies throughout the marketing and sale process and with
Houlihan regarding which specific MC Stores and Perkins Stores potential purchasers may wish to acquire
and maintain in connection with a Possible Transaction, prior to filing a voluntary petition under the
Bankruptcy Code, Holdings is contemplating (i) closing those certain MC Stores listed on Annex B,
attached hereto (such closures, the “MC Store Closures”) and (ii) closing those certain Perkins Stores listed
on Annex C, attached hereto (such closures together with the MC Store Closures, the “Store Closures”);
                                                      7
                Case 19-11743-KG            Doc 1      Filed 08/05/19       Page 13 of 36

        WHEREAS, each Authorizing Body, as applicable, through Akin Gump and FTI, has engaged in
discussions with the administrative agent, on behalf of itself and the Secured Lenders relating to the Store
Closures and the financial impact of such Store Closures on the Companies;

         WHEREAS, each Authorizing Body, as applicable, has received, reviewed, discussed and
considered all materials presented by FTI with respect to the Store Closures and discussed with Houlihan
the effect of the Store Closures on the current sales and marketing process, and, after careful consideration
of all the facts and circumstances relating thereto, each Authorizing Body, as applicable, deems it advisable
and in the best interest of the Companies that Holdings implement the Store Closures, effective
immediately;

          NOW, THEREFORE, BE IT RESOLVED, that each Authorizing Body, as applicable, hereby
in all respects authorizes and directs the Companies to implement the Store Closures;

        RESOLVED FURTHER, that each of the Authorized Officers be, and each of them hereby is,
authorized and directed, for and in the name and on behalf of the Companies, to implement the Store
Closures and to prepare, execute, deliver and perform all documents with respect thereto, the preparation,
execution, delivery and performance of such documents by any such Authorized Officer to be conclusive
evidence of the approval of each Authorizing Body thereof and all matters relating thereto; and, be it

                                    APPOINTMENT OF OFFICERS

        WHEREAS, pursuant to (i) Article IV of the Bylaws of P&MC Holding and (ii) Section 6 of the
Operating Agreement of P&MC Real Estate, dated as of June 23, 2009 (as amended), the Authorizing Body
of each such entity is entitled to elect officers of the Company; and

       WHEREAS, the Authorizing Body of each of P&MC Holding and P&MC Real Estate desires that
George A. Whiteley be appointed as an officer of P&MC Holding and P&MC Real Estate, respectively;

        NOW, THEREFORE, BE IT RESOLVED, that effective immediately, George A. Whiteley
hereby is appointed to serve as Vice President, General Counsel and Secretary of each of P&MC Holding
and P&MC Real Estate until his successor is duly elected and qualified or until his earlier death, resignation,
retirement or removal; and

        RESOLVED FURTHER, that the assignment of titles to the appointed officer shall constitute the
delegation to such officer of the authority and duties normally associated with such assigned office.

                              SPECIAL COMMITTEE CONFIRMATION

         WHEREAS, pursuant to the September 2018 Written Consent, the Authorizing Body of Holdings
established the Committee; and

        WHEREAS, pursuant to that certain Written Consent of the Board of Managers of Holdings, dated
as of June 13, 2019, the Authorizing Body of Holdings appointed Timothy Bernlohr as a member of the
Committee;

          NOW, THEREFORE, BE IT RESOLVED, that the Authorizing Body of Holdings hereby
ratifies and confirms that on June 13, 2019, simultaneously with the appointment of Timothy Bernlohr as a
member of the Committee, to accommodate such appointment, the Authorizing Body of Holdings increased
the number of independent managers comprising the Committee from one to two, and the Authorizing Body
of Holdings hereby ratifies, confirms and approves that the number of independent managers comprising
the Committee is two, with such managers being Timothy Bernlohr, appointed on June 13, 2019, and
Eugene I. Davis, appointed on September 4, 2018, and such appointments are hereby ratified and confirmed
                                                      8
                   Case 19-11743-KG         Doc 1     Filed 08/05/19       Page 14 of 36

in all respects.

                                       OMNIBUS RESOLUTIONS

         RESOLVED, that each Company and the appropriate officers of the Companies be, and each of
them hereby is, authorized to (i) prepare, execute, deliver and perform such agreements, documents,
consents (as a sole member, or on behalf of a Company as the sole member, as applicable, of another
Company or otherwise) and other instruments, to pay or cause to be paid on behalf of the Companies any
related costs and expenses, to execute and deliver or cause to be executed and delivered such other notices,
requests, demands, directions, consents (as a sole member, or on behalf of a Company as the sole member,
as applicable, of another Company or otherwise), approvals, orders, applications, certificates, agreements,
undertakings, supplements, amendments, further assurances or other instruments or communications under
the corporate seal of the Companies or otherwise, (ii) obtain all permits, orders, consents, approvals and
authorizations of all regulatory authorities and other governmental authorities, and take all such other
actions necessary or advisable to comply with the applicable laws of any jurisdiction and with any
requirement of any court or governmental, regulatory or administrative agency or instrumentality in
connection with the Sale Transaction and the Transaction Documents, (iii) obtain all consents, approvals
and authorizations of third parties as may be required or advisable in connection with the Sale Transaction
and the Transaction Documents with respect to any contract or other obligation by which Holdings and/or
any of its assets is bound and (iv) take all other actions necessary and advisable in connection with the Sale
Transaction and the Transaction Documents, in the name and on behalf of the Companies, as each of such
officers, in his discretion, shall deem necessary or advisable to complete and effect the foregoing
transactions and to carry out the intent and purposes of the foregoing resolutions and the transactions
contemplated thereby, the taking of such action and the preparation, execution, delivery and performance
of any such agreements, documents and other instruments or the performance of any such act by such officer
shall be conclusive evidence of the approval of each Authorizing Body thereof and all matters relating
thereto;

        RESOLVED FURTHER, that all actions heretofore taken by the officers each Authorizing Body
of each of the Companies with respect to the foregoing transactions and all other matters contemplated by
the foregoing resolutions are hereby in all respects, authorized, approved, confirmed, adopted and ratified;

         RESOLVED FURTHER, that, to the extent that this written consent of each Authorizing Body
may be executed and delivered by means of a facsimile machine or other electronic transmission (including
e-mail of a “pdf” signature), this written consent shall be treated in all manners and respects and for all
purposes as an original written consent and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person; and

        RESOLVED FURTHER, that this written consent may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and all such counterparts together
shall constitute one and the same document.

                                                  *******




                                                      9
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 15 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 16 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 17 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 18 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 19 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 20 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 21 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 22 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 23 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 24 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 25 of 36
Case 19-11743-KG   Doc 1   Filed 08/05/19   Page 26 of 36
              Case 19-11743-KG         Doc 1    Filed 08/05/19     Page 27 of 36



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )    Chapter 11
                                          )
Perkins & Marie Callender’s, LLC,         )    Case No. 19-______ (___)
                                          )
                                          )    (Joint Administration Requested)
             Debtor.                      )
_________________________________________ )


           CONSOLIDATED LIST OF CREDITORS WHO HAVE THE
      THIRTY (30) LARGEST UNSECURED CLAIMS AND ARE NOT INSIDERS

        The above-captioned debtor and its debtor affiliates (collectively, the “Debtors”) hereby
certify that the Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and
Are Not Insiders submitted herewith contains the names and addresses of the Debtors’
consolidated top thirty (30) unsecured creditors (the “Top Thirty List”). The list has been
prepared from the Debtors’ unaudited books and records as of the Petition Date. The Top Thirty
List was prepared in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy
Procedure for filing in the Debtors’ chapter 11 cases. The Top Thirty List does not include: (1)
persons who come within the definition of an “insider” set forth in 11 U.S.C. § 101(31) or (2)
secured creditors, unless the value of the collateral is such that the unsecured deficiency places
the creditor among the holders of the thirty (largest unsecured claims. The information
presented in the Top Thirty List shall not constitute an admission by, nor is it binding on, the
Debtors. Moreover, nothing herein shall affect the Debtors’ right to challenge the amount or
characterization of any claim at a later date. The failure of the Debtors to list a claim as
contingent, unliquidated or disputed does not constitute a waiver of the Debtors’ right to contest
the validity, priority, and/or amount of any such claim.
                                Case 19-11743-KG                   Doc 1    Filed 08/05/19      Page 28 of 36




    Debtor Name Perkins & Marie Callender’s, LLC

    United States Bankruptcy Court for the: District of Delaware
                                                      (State)

                                                                                                                             Check if this is an
    Case number (If known):
                                                                                                                             amended filing




Official Form 204

Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                 12/15
A list of creditors holding the thirty (30) largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the thirty (30) largest unsecured claims.

                                                                                                             Amount of unsecured claim
                                                                                                             If the claim is fully unsecured, fill in
                                                                                                             only unsecured claim amount. If
                                                              Nature of the
                                                                                                             claim is partially secured, fill in total
                                                              claim (for example,
                                                                                    Indicate if claim is     claim amount and deduction for
Name of creditor and              Name, telephone number, and trade debts, bank
                                                                                    contingent,              value of collateral or setoff to
complete mailing address,         email address of creditor   loans, professional
                                                                                    unliquidated, or         calculate unsecured claim.
including zip code                contact                     services, and
                                                                                    disputed                              Deduction
                                                              government                                     Total
                                                                                                                          for value
                                                              contracts)                                     claim, if                  Unsecured
                                                                                                                          of
                                                                                                             partially                  claim
                                                                                                                          collateral
                                                                                                             secured
                                                                                                                          or setoff
     US Foods
     SDS 12-0815 P.O. BOX         Tom Mclaughlin,
     86                           847-720-3148,                      Trade Vendor                                                       $3,834,368
1
     Minneapolis, MN 55486-       Tom.Mclaughlin@usfoods.com
     0815

     Justin Norwalt
     27200 Agoura Road, Suite     Kenneth S. Gaines, Esq., 818-      Litigation     Contingent/
2                                                                                                                                        TBD
     101                          703-8985 ,                         Settlement     Unliquidated/ Disputed
     Calabasas, CA 91301


     Batory Foods                 Kaitlyn Wilson,
3    P.O. Box 75162               847-299-2134,                      Trade Vendor                                                       $245,664
     Chicago IL 60675             kwilson@batoryfoods.com


     SCF RC Funding L, LLC
                                  Hillary Hai,
     47 Hulfish Street, Suite
4                                 609-436-0613,                      Landlord                                                           $195,370
     210
                                  Hillary.Hai@Stonebriarcf.com
     Princeton, , NJ 8542




                                                                                                                                                         page 1
                               Case 19-11743-KG               Doc 1    Filed 08/05/19          Page 29 of 36


                                                                                                          Amount of unsecured claim
                                                                                                          If the claim is fully unsecured, fill in
                                                                                                          only unsecured claim amount. If
                                                             Nature of the
                                                                                                          claim is partially secured, fill in total
                                                             claim (for example,
                                                                                   Indicate if claim is   claim amount and deduction for
Name of creditor and             Name, telephone number, and trade debts, bank
                                                                                   contingent,            value of collateral or setoff to
complete mailing address,        email address of creditor   loans, professional
                                                                                   unliquidated, or       calculate unsecured claim.
including zip code               contact                     services, and
                                                                                   disputed                            Deduction
                                                             government                                   Total
                                                                                                                       for value
                                                             contracts)                                   claim, if                  Unsecured
                                                                                                                       of
                                                                                                          partially                  claim
                                                                                                                       collateral
                                                                                                          secured
                                                                                                                       or setoff
    WF PP Realty, LLC            Robert (Bob) Friedman,
5   770 Lexington Avenue         212-744-9675,                  Landlord                                                             $170,257
    New York, NY 10065           rgface@gmail.com


    H. Nagel & Son Co INC
                                 Michael Norris,
    707 Harrison-Brookville
6                                513-665-4550,                  Trade Vendor                                                         $156,921
    RD, Unit #220
                                 mnorris@brightonmill.com
    West Harrison, IN 47060

    Ballas Egg Product Corp.
                                 Craig Ballas,
    Dept 78914, P.O. Box
7                                740-453-0386,                  Trade Vendor                                                         $156,246
    78000
                                 craig@ballasegg.com
    Detroit, MI 48278

    Freshpoint Of Southern
                                 Jesse Fonseca,
    Calif.
8                                626-855-1400,                  Trade Vendor                                                         $143,704
    155 N Orange Avenue
                                 jesse.fonseca@freshpoint.com
    City of Industry, CA 91744

    SIMPLEVMS
    7373 Beechmont Ave
9                                                               Trade Vendor                                                         $136,582
    Suite L140
    Cincinnati, OH 45230


   Bono Burns Dist Inc           Gerard Burns,
10 3616 South Big Bend Blvd      800-873-2666,                  Trade Vendor                                                         $114,725
   St. Louis, MO 63143           gburns@bonoburns.com


   Individual Foodservice        Arron Fishbain,
11 5496 Lindbergh Lane           517-244-6490,                  Trade Vendor                                                         $89,831
   Bell, CA 90201                arron@tradesuppliesinc.com


   AFCO
                                 Denise Gagnon,
   Dept 0809, P.O. Box
12                               617-261-6100,                  Insurance                                                            $88,705
   120809
                                 denise.gagnon@chubb.com
   Dallas, TX 75312-0809

   Highwoods Realty
                             Steven L. Guinn,
   6410 Poplar Avenue, Suite
13                           901-683-2444 ,                     Landlord                                                             $86,214
   140
                             steve.guinn@highwoods.com
   Memphis, TN 38119




                                                                                                                                                      page 2
                              Case 19-11743-KG               Doc 1    Filed 08/05/19           Page 30 of 36


                                                                                                          Amount of unsecured claim
                                                                                                          If the claim is fully unsecured, fill in
                                                                                                          only unsecured claim amount. If
                                                           Nature of the
                                                                                                          claim is partially secured, fill in total
                                                           claim (for example,
                                                                                   Indicate if claim is   claim amount and deduction for
Name of creditor and           Name, telephone number, and trade debts, bank
                                                                                   contingent,            value of collateral or setoff to
complete mailing address,      email address of creditor   loans, professional
                                                                                   unliquidated, or       calculate unsecured claim.
including zip code             contact                     services, and
                                                                                   disputed                            Deduction
                                                           government                                     Total
                                                                                                                       for value
                                                           contracts)                                     claim, if                  Unsecured
                                                                                                                       of
                                                                                                          partially                  claim
                                                                                                                       collateral
                                                                                                          secured
                                                                                                                       or setoff
   Departure                   Emily Rex,
14 427 C Street Suite 406      619-269-9598,                   Marketing Agency                                                      $83,820
   San Diego, CA 92101         Emily.rex@dptr.co


   Ace / Chubb                 Denise Gagnon,
15 Dept Ch 10123               617-261-6100,                   Insurance                                                             $80,668
   Palantine, IL 60055-0123    denise.gagnon@chubb.com


   Merchants Cold Storage      Skip Hawk,
16 240 Shortland Drive         513-621-6633,                   Trade Vendor                                                          $76,407
   Walton, KY 41904            skip@mcstorage.com


                               Gowri Shankar,
   Cognizant
                               201-801-0233,
17 500 Frank W Burr Blvd 3F                                  Trade Vendor                                                            $72,591
                               GowriShankar.Giri@cognizant.c
   Teaneck NJ 7666
                               om


   Smeltzer Orchard Co Inc     Tim Brian,
18 6032 Joyfield Rd            231-882-4421,                   Trade Vendor                                                          $64,820
   Frankfort MI 49635          tim@smeltzerorchards.com


   Coca Cola                   Zach Hinkle,
19 P.O. Box 101194             314-202-0380, zhinkle@coca-     Trade Vendor                                                          $64,269
   Atlanta, GA 30392           cola.com


   Grassland Dairy Products,
                               Jeff Koozer,
   Inc.
20                             715-267-6182,                   Trade Vendor                                                          $61,898
   P.O. Box 689921
                               jkoozer@hwingredients.com
   Chicago, IL 60695-9921

   Cherry Central
                               Susan Kendall,
   P.O. Box 988
21                             231-946-1860,                   Trade Vendor                                                          $58,700
   Traverse City, MI 49685-
                               susan@kendallfruit.com
   0988


   Charles Schwab 703180
                               James McDowell,
22 401 K, P.O. Box 2391                                        Employee Benefits                                                     $58,415
                               512-344-3938
   Austin, TX 78768




                                                                                                                                                      page 3
                              Case 19-11743-KG              Doc 1     Filed 08/05/19           Page 31 of 36


                                                                                                          Amount of unsecured claim
                                                                                                          If the claim is fully unsecured, fill in
                                                                                                          only unsecured claim amount. If
                                                             Nature of the
                                                                                                          claim is partially secured, fill in total
                                                             claim (for example,
                                                                                   Indicate if claim is   claim amount and deduction for
Name of creditor and             Name, telephone number, and trade debts, bank
                                                                                   contingent,            value of collateral or setoff to
complete mailing address,        email address of creditor   loans, professional
                                                                                   unliquidated, or       calculate unsecured claim.
including zip code               contact                     services, and
                                                                                   disputed                            Deduction
                                                             government                                   Total
                                                                                                                       for value
                                                             contracts)                                   claim, if                  Unsecured
                                                                                                                       of
                                                                                                          partially                  claim
                                                                                                                       collateral
                                                                                                          secured
                                                                                                                       or setoff
   Green Bay Packaging Inc       Brad Tilkens,
23 Bin No 53139                  920-498-4032,                Trade Vendor                                                           $55,320
   Milwaukee, WI 53288           btilkens@gbp.com


   Goodwin Tucker Group Inc
24 P.O. Box 3285            515-262-9308                      Trade Vendor                                                           $52,558
   Des Moines, IA 50316


                                 Stillman McFadden,
   Toof Commercial Printing
                                 901-274-3632,
25 4222 Pilot Drive                                            Trade Vendor                                                          $50,737
                                 smcfadden@toofamericandigital
   Memphis, TN 38118
                                 .com.


   Lineage Logistics ICM LLC James Keeler,
26 3251 De Forest Circle     402-250-5316,                    Trade Vendor                                                           $50,639
   Mira Loma, CA 91752       jkeeler@lineagelogistics.com


   National Retail Properties,
   LP                            Jill Fussell,
27 450 S. Orange Ave., Suite     407-650-3679,                Landlord                                                               $49,157
   900                           Jill.fussell@nnnreit.com
   Orlando, , FL 32801

   Holton Food Products Co
   Inc                           708-352-5599,
28                                                            Top Vendor                                                             $48,180
   500 W Burlington Ave          info@holtonfp.com
   Lagrange, IL 60525


   DJ-9, Inc                     David M. D’Onofrio,
29 2805 W. Horatio Street        813-348-0111,                Landlord                                                               $47,671
   Tampa, Florida 33609          david@dmdproperties.net


   AWC Packaging
                                 951-272-1080,
30 140 N Maple Street #102                                    Trade Vendor                                                           $45,446
                                 kwilliams@awcpackaging.com
   Corona, CA 92880




                                                                                                                                                      page 4
                      Case 19-11743-KG                     Doc 1         Filed 08/05/19              Page 32 of 36

Fill in this information to identify the case and this filing:


Debtor Name Perkins & Marie Callender’s, LLC

United States Bankruptcy Court for the: District of Delaware
                                                     (State)

Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


                            Declaration and signature

                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
                       partnership; or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information
                       is true and correct:

                       ☐           Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                       ☐           Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                       ☐           Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                       ☐           Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                       ☐           Schedule H: Codebtors (Official Form 206H)


                       ☐           Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                       ☐           Amended Schedule


                       ☒           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
                                   Insiders (Official Form 204)


                       ☐           Other document that requires a declaration


I declare under penalty of perjury that the foregoing is true and correct.

Executed on      08/05/2019
                 MM / DD / YYYY                                         /s/ Jeffrey D. Warne
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jeffrey D. Warne
                                                                       Printed name

                                                                       President and Chief Executive Officer
                                                                       Position or relationship to debtor
              Case 19-11743-KG         Doc 1    Filed 08/05/19     Page 33 of 36



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )    Chapter 11
                                          )
Perkins & Marie Callender’s, LLC,         )    Case No. 19-______ (___)
                                          )
                                          )    (Joint Administration Requested)
             Debtor.                      )
_________________________________________ )

                      STATEMENT OF CORPORATE OWNERSHIP

       Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the undersigned authorized officer of the above-captioned debtor (the “Debtor”) certifies that the

following corporate entities directly or indirectly own 10% or more of the Debtor:

          Name of Interest Holder                         Percentage of Interests Held
Perkins & Marie Callender’s Holding, LLC          100%
                              Case 19-11743-KG                          Doc 1          Filed 08/05/19             Page 34 of 36



Fill in this information to identify the case and this filing:



Debtor Name Perkins & Marie Callender’s, LLC

United States Bankruptcy Court for the: District of Delaware
                                                     (State)

Case number (If known):



Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                      12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


                       Declaration and signature

                   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
                   partnership; or another individual serving as a representative of the debtor in this case.


                   I have examined the information in the documents checked below and I have a reasonable belief that the information is true
                   and correct:


                   ☐              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                   ☐              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                   ☐              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                   ☐              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                   ☐              Schedule H: Codebtors (Official Form 206H)


                   ☐              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                   ☐               Amended Schedule


                   ☐              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                                  (Official Form 204)


                   ☒              Other document that requires a declaration Statement            of Corporate Ownership
I declare under penalty of perjury that the foregoing is true and correct.

Executed on          08/05/2019                                   /s/ Jeffrey D. Warne
                      MM / DD / YYYY                             Signature of individual signing on behalf of debtor

                                                                 Jeffrey D. Warne
                                                                 Printed name

                                                                 President and Chief Executive Officer
                                                                 Position or relationship to debtor
               Case 19-11743-KG        Doc 1     Filed 08/05/19    Page 35 of 36



                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )    Chapter 11
                                            )
Perkins & Marie Callender’s, LLC,           )    Case No. 19-______ (___)
                                            )
                                            )    (Joint Administration Requested)
             Debtor.                        )
_________________________________________ )

                              LIST OF EQUITY SECURITY HOLDERS

       Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(3), the above-captioned debtor hereby

provides the following name and address of the holders of its limited liability company interests:


           Name and Address of Interest Holder                    Percentage of Interests Held
Perkins & Marie Callender’s Holding, LLC                          100%
6075 Poplar Avenue
Suite 800
Memphis, Tennessee 38119-4709
                              Case 19-11743-KG                          Doc 1          Filed 08/05/19             Page 36 of 36



Fill in this information to identify the case and this filing:



Debtor Name Perkins & Marie Callender’s, LLC

United States Bankruptcy Court for the: District of Delaware
                                                     (State)


Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                       12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and
any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


                       Declaration and signature

                   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
                   another individual serving as a representative of the debtor in this case.


                   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                   ☐              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                   ☐              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                   ☐              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                   ☐              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                   ☐              Schedule H: Codebtors (Official Form 206H)


                   ☐              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                   ☐               Amended Schedule


                   ☐              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official
                                  Form 204)


                   ☒              Other document that requires a declaration List         of Equity Security Holders
I declare under penalty of perjury that the foregoing is true and correct.

Executed on          08/05/2019                                   /s/ Jeffrey D. Warne
                       MM / DD / YYYY                            Signature of individual signing on behalf of debtor

                                                                 Jeffrey D. Warne
                                                                 Printed name


                                                                 President and Chief Executive Officer
                                                                 Position or relationship to debtor
